DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 has been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Innovative Media Solutions (WO Publication No. 2009/063266; hereinafter IMS).
With reference to claim 1, IMS discloses a device (see Figs. 7-8) for displaying images for stands or stairways in a public venue (see page 5, lines 5-8 Figs. 4-5) comprising a controller (controlling processor; CP), a set of electronic screens connected to one another (in teaching connection through communications means with the controller; see pages 4, lines 11-21; Fig. 7-8) and means for securing said electronic screens to the risers of an existing stairway or stand (see page 9-12; Fig. 5), the controller (CP) having means for displaying an advertising motif distributed between all of said electronic screens (see page 5, lines 13-26; Figs. 5, 7-8).

claim 4, IMS discloses all that is explained above with reference to the device according to claim 1, and further discloses wherein the screens are positioned secured to the risers of the stand or stairway (see page 5, lines 5-12; Figs. 7-8).

With reference to claim 5, IMS discloses all that is explained above with reference to the device according to claim 4, and further discloses wherein the device leaves the treads of the stand or stairway free (see page 5, lines 5-12; Figs. 5, 7-8).

With reference to claim 6, IMS discloses all that is explained above with reference to the device according to claim 1, and further discloses wherein the controller is positioned separate from the screen (in teaching separate CP/modem; see Figs. 7-8).

With reference to claim 7, IMS discloses all that is explained above with reference to the device according to claim 1, and further discloses each screen comprises a transparent element (see Fig. 2) connected to the stand
or stairway and a light-emitting electronic element (LCD) which is positioned between the stand or stairway and the transparent element, the unit being sealed (in teaching protective cover; see page 3, lines 22-23; Fig. 2).

claim 13, IMS discloses all that is explained above with reference to the device according to claim 1, wherein IMS further discloses an upper portion of the screen is flush with an adjacent tread, forming an extension of the adjacent tread (see Fig. 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over IMS as applied to claim 1 above, and further in view of Rote (US Patent No. 4,394,714).


With reference to claim 2, IMS discloses all that is explained above with reference to the device according to claim 1, wherein IMS further discloses processing and data elements (CP/modem) of at least one of said electronic screens to be arranged on the risers are placed in a box separate from the screen to be installed separately (in illustrating CP/modem separate from the stairs; see Fig. 7-8).
	While disclosing the usage of CP/modem, which would inherently include a power source, there fails to be specific disclosure of a power supply as recited.
	Rote discloses a step lighting system including a light system arranged in stair treads including power supply elements (50) of at least one of said lighting systems (33) intended to be arranged on the stair treads (A-C) (see column 2, lines 29-56; Figs. 1-2) are placed in a box (40) separate from the stair treads (A-C) in which the lighting systems (33) are intended to be installed separately (see column 3, lines 47-56; Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a separate power box for supplying necessary power similar to that which is taught by Rote to be carried out in a system similar to that which is taught by IMS to thereby provide functional power for the display devices.

claim 3, IMS and Rote disclose all that is explained above with reference to the device according to claim 2, wherein Rote further discloses a separate box for each screen (in illustrating box (40) for controlling lights of stair tread B; see Fig. 3).

With reference to claim 11, IMS and Rote disclose all that is explained above with reference to the device according to claim 3, wherein Rote further discloses said separate box is positioned beneath seats attached to the stand or stairway, or hidden behind the stairway (see column 3, lines 50-56).

With reference to claim 14, IMS discloses all that is explained above with reference to the device according to claim 13, however fails to specifically disclose that the upper surface of the upper portion of the screen has a non-slip finish.
However, the examiner takes official notice that the addition of a non-slip finish on a stair tread is an obvious feature for the improvement of traction on publicly used stairs to prevent accidents from occurring.  The specification has not provided any other explanation other than providing a slip-resistant surface to be added to the display screens that would define over the obvious.  Hence, it would be an obvious addition to the upper 
Therefore, it would have been obvious to one of ordinary skill in the art to allow the addition of a non-slip surface to be added to the upper surface of the upper portion of the screen to prevent slips and accidents as well known.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over IMS as applied to claim 1 above, and further in view of Chien (US Patent No. 5,775,016).
With reference to claim 8, IMS discloses all that is explained above with reference to the device according to claim 7, and while disclosing the device is mounted to the stairs, there fails to be disclosure of the type of mounting implement is as recited.
While IMS discloses displaying information according to instructions from the controller, there fails to be disclosure of the type of information being seating or safety information as recited.
Chien discloses an illuminated safety guide for providing illuminated information to a user (see abstract) wherein the safety guides having a transparent element is screwed to the stairway or stand (see column 5, lines 4-8).


With reference to claim 9, IMS discloses all that is explained above with reference to the device according to claim 1, and further discloses wherein the controller comprises instructions for displaying information on each screen (see page 3, lines 8-15).
While IMS discloses displaying information according to instructions from the controller, there fails to be disclosure of the type of information being seating or safety information as recited.
Chien discloses an illuminated safety guide for providing illuminated information to a user (see abstract) wherein the safety guides are capable of providing status of nearby seats and/or entry/exit instructions to/from said seats or other safety information (see column 4, lines 10-25; Figs. 4-6, 10, 17).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of safety guide information similar to that which is taught by Chien to be carried out in a system similar to that which is taught by IMS 

With reference to claim 10, IMS discloses all that is explained above with reference to the device according to claim 9, and while disclosing the device comprising a communications post (CP/modem) for receiving different visual images signals for updating the display (see page 6, lines 5-11), there fails to be specific disclosure of alarm signals or evacuation signals as recited.
Chien further discloses an alarm signal which causes the device to change to showing evacuation signals on the screens (see column 4, lines 10-25; Figs. 4-6, 10, 17).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of safety guide information similar to that which is taught by Chien to be carried out in a system similar to that which is taught by IMS to thereby provide an illuminated guide for persons using the stairs (see Chien; column 1, lines 8-14).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over IMS as applied to claim 1 above, and further in view of Gordon et al. (US Patent Publication No. 2020/0110311; hereinafter Gordon).
claim 12, IMS discloses all that is explained above with reference to the device according to claim 1, and while disclosing the usage of LCD display panels on the risers of the stairs as explained, there fails to be disclosure of the thickness of the screens as recited.
Gordon discloses a display device with a large area and a thin profile (see paragraph 10) wherein a thickness of the screens (100) is less than 50 mm (see paragraph 23).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a thin profile display device similar to that which is taught by Gordon in a display system similar to that which is taught by IMS to thereby provide a display with a thin profile which will allow installation and usage in more environments (see Gordon; paragraph 2).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over IMS and Rote as applied to claim 2 above, and further in view of Mills et al. (US Patent Publication No. 2014/0192456; hereinafter Mills).
With reference to claim 15, IMS and Rote disclose all that is explained above with reference to the device according to claim 2, and while wherein Rote discloses a separate box for each screen (in illustrating box (40) for controlling lights of stair tread B; see Fig. 3) there fails to be disclosure of two power sources as recited

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to allow the usage of two power sources similar to that which is taught by Mills to be carried out in a device similar to that which is taught by IMS and Rote to thereby provide uninterruptable power to the device (see Mills; paragraph 25).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MIYAJIMA (US2020/0226959) discloses an information processing device including a control unit configured to generate a control signal for displaying an image for guidance display (170, 171) in stairs of a station or the like for providing images that can direct the flow of traffic by displaying directional arrows (see paragraphs 186-189; Fig. 20).
KAY (US8,534,009) discloses safety nosing component for application to stair treads having a outside surface having cleats to 
HINE (US8,928,554) discloses a mobile image display system including multiple video display panels (50) capable of providing an image (32) wherein each of the panels includes at least a single video display screen on a panel body (52) as well as electrical component boxes (56, 58). The electrical component boxes include power management modules and processing modules (see column 3, line 45-column 4, line 36; Figs. 1, 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625